Exhibit 10.4
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.


 Void after
 November 11, 2009


NETWORK CN INC. WARRANT


This Warrant is issued to Wei An Developments Limited (the "Holder"), pursuant
to the terms of that certain Note and Warrant Purchase Agreement (the "Purchase
Agreement"), dated as of November 12, 2007, between the Holder and Network CN
Inc. (the “Company”).


1.           Purchase of Shares.  Subject to the terms and conditions
hereinafter set forth and as set forth in the Purchase Agreement, the Holder is
entitled, upon surrender of this Warrant at the principal office of the Company
(or at such other place as the Company shall notify the Holder in writing), to
purchase from the Company up to Two Hundred and Fifty Thousand (250,000) shares
of the common stock (“Common Stock”) of the Company (the “Warrant Shares”).


2.           Exercise Period.  The Holder may exercise this Warrant, in whole or
in part, as the case may be, by surrendering it to the Company at its principal
office, with a duly executed Subscription Form (in substantially the form
attached hereto).


3.           Exercise Price.  The initial exercise price for the Warrant Shares
shall be $2.30 per share.


4.           Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with Section 2 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:

 
  (a)           the surrender of the Warrant, together with a duly executed copy
of the form of subscription attached hereto, to the Secretary the Company at its
principal offices; and


  (b)           the payment in cash (by check or wire transfer) to the Company
of an amount equal to the applicable aggregate Exercise Price for the number of
Warrant Shares being purchased.


5.           Certificates for Warrant Shares.  Upon the exercise of the purchase
rights evidenced by this Warrant, one or more certificates for the number of
Warrant Shares so purchased shall be issued as soon as practicable thereafter,
and in any event within three (3) business days of the delivery of the
subscription notice, together with cash in lieu of any fraction of a Warrant
Share equal to such fraction of the current Fair Market Value of one Warrant
Share as of the date of exercise.


--------------------------------------------------------------------------------




6.           Issuance of Warrant Shares.  The Company covenants that the Warrant
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens, and
charges with respect to the issuance thereof, and free from any and all
restrictions on transfer other those imposed by applicable federal and state
securities laws.


7.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares which would, otherwise be
issuable, the Company shall round up the number of Warrant Shares issued to the
Holder to the nearest whole number.


8.           No Stockholder Rights.  Prior to exercise of this Warrant, the
holder hereof shall not, by reason of by being a holder hereof, be entitled to
any rights of a stockholder with respect to the Warrant Shares, including
(without limitation) the right to vote such Warrant Shares, receive dividends or
other distributions thereon, exercise preemptive rights or be notified of
stockholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company.


9.           Market Standoff.  The Holder hereby agrees that if reasonably so
requested by the Company or any representative of the underwriters (the
"Managing Underwriter") in connection with any registration of the offering of
any securities of the Company under the Act, such holder shall not sell or
otherwise transfer any securities of the Company during the 180-day period (the
"Market Standoff Period") following the effective date of a registration
statement of the Company filed under the Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.


10.         Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the Warrant Shares purchasable hereunder.  This Warrant
shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above.


11.         Loss or Mutilation.  Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company will execute and deliver in lieu thereof a new Warrant of like tenor
as the lost, stolen, destroyed or mutilated Warrant.


12.         Taxes.  The Holder shall be responsible for payment of all taxes in
connection with the issue and delivery of the Warrant Shares upon exercise of
the Warrant.


13.         Successors and Assigns.  The terms and provisions of this Warrant
and the Agreement shall inure to the benefit of, and be binding upon, the
Company and the Holder and their respective successors and assigns.


14.         Amendments and Waivers.  Any term of this Warrant may be amended and
the observance of any term of this Warrant may be waived (either generally or in
a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Holder.


--------------------------------------------------------------------------------




15.         Governing Law.  This Warrant shall be governed by the laws of the
State of California without giving effect to any principles of choice or
conflict laws.


16.         Notices.  All Notices under this Warrant shall be given in
accordance with the Agreement.


17.         Severability.  If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


18.         Saturdays, Sundays and Holidays.  If the expiration date of this
Warrant falls on a Saturday, Sunday or legal holiday, the expiration date shall
be automatically extended until 5:00 p.m. California time the next business day.


19.         No Impairment.  The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder
against impairment.


20.         Restrictions on Transfer. This Warrant may not be sold, pledged, or
otherwise transferred without the prior written consent of the Company. 





  NETWORK CN INC.                                  
 
By:
 /s/ Godfrey Hui       Godfrey Chin Tong Hui      
Chief Executive Officer
         


 

 


--------------------------------------------------------------------------------



SUBSCRIPTION




Network CN Inc.
Attention: Corporate Secretary


The Holder hereby elects to purchase, pursuant to the provisions of the Warrant
to purchase shares of capital stock issued by Network CN Inc. and held by the
undersigned, _____ shares of  Common Stock of Network CN Inc.
 
Payment of the exercise price per share required under such Warrant accompanies
this Subscription in cash in the amount of $__________.


The undersigned hereby represents and warrants that it is acquiring such shares
for its own account for investment purposes only, and not for resale or with a
view to distribution of such shares or any part thereof.  Shares and cash paid
in lieu of fractional shares should be issued to the undersigned at the address
below.



   
Holder
           
Date:
     
 
 
 
Address:
 
 
 








--------------------------------------------------------------------------------
